Title: [August 1783]
From: Adams, John Quincy
To: 



      August. 6th. 1783. Wednesday.
      
      
       This morning, I set out from the Hague, in Company with my Father; at about half past 4. o’clock in the morning. At 7. we arrived at Rotterdam; passed the Maes Meuse, and rode as far as Moerdyk, where we arrived at about 12. We were obliged to stay till 4. o’clock, because the wind, and tide were both contrary. We arrived at about 11. o’clock at night at the last Post before Antwerp, and cannot go any further because the gates of the City are shut from 9. o’clock at night untill 4. in the morning. The Land from the Hague to Moerdyk is good; and is for the most part planted with wheat, oats, and horsebeans; but for the 5. last Leagues the Land is very bad and produces nothing at all.
      
      

      Aug. 7th. Thursday.
      
      
       We were going this morning at about 3. We arrived at 7. at Antwerp. After breakfast we went to the cathedral Church, to see the Paintings. The most remarkable of them are.
       1.
       The descent from the Cross, regarded as the master Piece of Rubens. It is indeed most admirable: every Figure looks alive except the capital one and that equally accurately represents nature. On one side of the Picture is, another representing the annunciation, and on the other, is one representing the Purification. On the reverse is St. Christopher fording a river in the figure of an Hercules with the Child Jesus upon his back, and a Hermit holding a Lantern to Light him. Rubens has painted one of his wive’s for the Virgin Mary, and his Daughter for Mary Magdalen.
       2.
       The Ascencion of the Virgin, Mary: which being placed over the Altar, and the Priests saying Mass, I could not get a good look at. It is also one of the best Paintings, of Rubens; according to the Connoisseurs.
       3.
       The Martyr of St. Sebastian who is tied to a tree and pierced with arrows, by an Italian painter named Cocci. It is a good Picture.
       4.
       The battle of the Angels by Francis Florus. This Picture is good, but is the most remarkable for an Anecdote upon it. The Painter had a Daughter, who was beloved by a Black smith called Quintus Mezzus who demanded her in Marriage, but he would not consent to his Daughter’s marrying a Black Smith and refused him. Upon this, Mezzus set out for Rome and stay’d there 7. years, to learn the art of Painting. When he return’d, Florus, was about, (and had nearly finish’d) this picture. Mezzus one day went into his Cabinet while he was out; and painted a bumble bee upon the thigh of one of the fallen Angels. When Florus return’d to his work, he was deceiv’d and attempted to knock off the bee. But when he saw his mistake and found that Mezzus had done it; he granted him his request, and gave him his daughter. There are a number of other Paintings in this Church, but none of them are extraordinary.
       From thence we went to the Eglise de St. Jacques, which is only remarkable for the tomb of Rubens, and his Family. There is in it a Picture by Rubens: in which he has represented, his Grand-Father; his Father, himself, his two wives, his two Daughters, and his son. The Picture is a very fine one.
       We went also to see several private Collections; Mr. Stevens’s, Mr. van Lancker’s, and Mr. Beckman’s. There are a great number of very fine Picture’s at all of them; but, there is one, at Mr. Beckman’s representing Rembrandt’s mother; painted by Rembrandt; which surpasses all description. The art of portrait Painting was perhaps, never carried to so great a Perfection as in this Picture. She is represented with an old bible in her Lap; with a paper in it, her Spectacles in one hand, and the other; upon her breast, reflecting upon what she is supposed to have just been reading. Every step you take the bible shows itself in a different position. It is nature itself.
       At about 2. we left Antwerp, to continue our Journey, we rode as far as Halle, which is two Posts from Bruxelles on the Road to Paris. We arrived at about 9 o’clock in the evening.
      
      
       
        
   
   Probably Virgin with Saints, painted ca. 1637 (Edward Dillon, Rubens, London, 1909, p. 211, but note also p. 68).


       
      
      

      Aug. 8th. Friday.
      
      
       This morning we set out from Halle at about 3 o’clock, and rode without interruption untill we arrived at Cambray at about 2 1/2 afternoon. We dined at Cambray, and after dinner we went to the Cathedral Church, and saw the tomb of François de Salignac de la Mothe, Fenelon; Archbishop, of Cambray, and author of Telemachus. At 4. we left Cambray and rode till 10, when we arrived at Roye where we put up for the Night.
      
      
       
        
   
   Fénelon, French prelate and author of Les aventures de Télémaque, fils d’Ulysse, first published in 1699; it was construed as a satire on Louis XIV and his policies and brought Fénelon into disfavor (Hoefer, Nouv. biog. générale)J. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols..


       
      
       

      Aug. 9th. Saturday
      
      
       We Left Roye this morning about 5. o’clock and rode as far as Chantilly without Interruption. We dined at Chantilly, and I went to see the Gardens and Stables of the Prince de Condé to whom this Place belongs. The Stables are a fine Piece of Architecture, and every thing is in order. There are 240. horses in them, and each horse has his own manger; with his name over it. Inside of the building is this Inscription.
       Louis Henri, de Bourbon. 7 me. Prince de Condé À fait Construire ces batimens, Et ceux qui en dependent, commencés en 1719, et achevés, en 1735.
       The Gardens are Superb; there is a small river which runs down from above the Gardens, and furnishes all the jet d’eau’s with water. There are in the Gardens several small, houses, which on the outside look like Peasants hut’s, but are most elegantly furnish’d, and are beautiful inside. There is an equestrian Statue of the Connetable de Montmarenci in bronze, and a marble Statue of the grand Condé. We left Chantilly at about 4. o’clock P.M. and arrived at Paris at about 7. o’clock in the evening. The Land as I have already said is very good thro’ Holland but is miserable from the entrance of the Emperor’s Dominions to Antwerp, for the Space of 10 leagues, from Antwerp, to several Posts this side of Cambray; there is perhaps not better Land, nor more universally cultivated, in Europe. From thence to Paris, it is still good, but not extraordinary. The Road is as Follows.
       From the Hague to Rotterdam. 3 Dutch, Hours which make about 12. English Miles.
       From Rotterdam (after passing the Maes) to Moerdyk 6. Hours.
       Passage of the Moerdyk about 3. English Miles.
       From Moerdyk to —— 3 Hours.
       From —— to —— 5.
       From —— to Antwerp. 5.
        
     
      
      
      Posts.
     
     
      From Antwerp to 
      Mechlin
      2.
      
     
     
      
      Bruxelles.
      2
      1/2
     
     
      
      Halle.
      1
      1/2.
     
     
      From Halle to
      Braine le Comte
      2.
      
     
     
     
      
      Castillan Casteau
      1
      1/2
     
     
      
      Carignan Quaregnon
      1
      1/2
     
     
      
      Quievraing
      1
      1/2
     
     
      
      Valenciennes
      1
      1/2.
     
     
      
      Bouchain
      2.
      
     
     
      
      Cambray
      1
      1/2
     
     
      
      Bon-Avis Bonavy
      1
      1/2
     
     
      
      Fins
      1
      1/2
     
     
      
      Peronne
      2.
      
     
     
      
      Marché le Pot
      1
      1/2
     
     
      
      Fonches
      1.
      
     
     
      
      Roye
      1.
      
     
     
      
      Conchy les Pots
      1
      1/2
     
     
      
      Cuvilly
      1.
      
     
     
      
      Gournay
      1.
      
     
     
      
      Le Bois de Liheu
      1.
      
     
     
      
      Chantilly
      2.
      
     
     
      
      Luzarches
      1
      1/2.
     
     
      
      Ecouen
      1
      1/2.
     
     
      
      Saint Denys
      1.
      
     
     
      
      Paris
      1.
      Post Royal
     
    
   In Holland there are no establish’d Posts. If a Person wants horses, he must make a private agreement for them. In the Dominions of the Emperor you pay 3. schellings, (near 2. shillings sterling) for each horse per post and commonly 2. schellings to the Guide, and in France you pay 1. Livre 5. Sols. per post for each horse, and to the Postillions commonly 15. sols, altho’ their due is no more than 5.
      
      
       
        
   
   Louis Joseph de Bourbon, Prince de Condé (1736–1818), later a strong supporter of the monarchy at the time of the French Revolution (Hoefer, Nouv. biog. générale;J. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols. Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
       
        
   
   Louis Henri, Duc de Bourbon, afterward Prince de Condé (1692–1740), usually known as Monsieur le Duc, who served as French prime minister until 1726 (same).


       
       
        
   
   Henri I, Duc de Montmorency (1534–1614), whose family intermarried with the Condés, was created constable of France by Henry IV in 1593 (same).


       
       
        
   
   Louis II de Bourbon, Prince de Condé(1621–1686), important 17th-century commander of the French army (same).


       
       
        
   
   Uur, a Dutch league, equivalent to the distance traveled in an hour. Two such measurements were in use in Holland at this time, one, “20000 anciens pieds d’Amsterdam,” or 3.5 English miles, and the other, “20000 pieds de Rhin,” the more likely unit, equal to 3.9 English miles (Horace Doursther, Dictionnaire universel des poids et mesures anciens et modernes, contenant des tables des monnaies de tous les pays, Brussels, 1840; repr., Amsterdam, 1965, p. 209–210).


       
       
        
   
   In the margin: “Here you enter the Emperor’s Dominions.”


       
       
       
        
   
   In the margin: “A Post is 6. English Miles.”


       
       
        
   
   In the margin: “Just before you come to Valenciennes you enter into the Dominions of the King of France.”


       
       
        
   
   In the margin:


        
   
   
         
          
           
            
             Post Royal
            
            “A l’entrée et a la sortie des lieux ou le Roi fait son sejour momentanément la premiere Poste se paye double: mais a compter seulement de l’heure Le minuit qui suit le jour ou le Roi est arrivé, et jusqu’à minuit aprés le jour qu’il est parti. (Ordonnance du 25. Juillet 1739.)
            A l’entrée et a la sortie des Villes de Paris, de Versailles et Lyon, Même pendant l’absence du Roi, la premiere post se paye double. (Ord: des 8. Dec: 1738 et 28 Nov. 1756.)
            Extracts from the Post Book.”
           
          
         
        


       
      
      

      Aug. 10th. Sunday.
      
      
       This morning, at about 10 o’clock, I accompanied my Father to Passy, to see Dr. Franklin whom I knew already, and Mr. Jay, the american Minister at Madrid, whom I had never seen before; they were at breakfast and had a great deal of Company. Mr. Jay and my Father took a walk in the Garden and had a Conversation upon politicks, which, is of no Necessity here. From thence we went to Auteuil; to see Mr. Barclay, the American ConsulGeneral in France, but found he was gone, and therefore we saw only Mr. Ridley. The House where they are is a very fine one; but, above all there is in it, one thing, which is very curious. It is a small octogonal room with a bath in the middle of it, and in every one of the eight corners of it is a Looking-glass. The cieling, is also made of a Looking-glass; so that a person can see himself in more than thirty different positions in it. The garden is a small and pretty one filled with fruit Trees; we took a walk in it. Mr. Ridley told me that Sammy Cooper Johonnot and Ben. Bache, two of my old schoolmates here had returned from Geneva, where they have been for some time, and that Sam Cooper is gone to Nantes.
      
      
       
        
   
   JQA probably means, as is hinted in the following entry, that at this time political discussions were of no interest to him.


       
       
        
   
   Thomas Barclay, a merchant from Philadelphia, American consul in France from 1781, and consul general there from 1783; he was also a partner in the firm of Barclay & Moylan at Lorient. Barclay also rented the Hôtel de Rouault at Auteuil, in which JA and JQA occupied an apartment, 22 Sept.–20 Oct., following the execution of the Definitive Treaty, and to which JA brought his family the following summer (entries for 22 Sept., 20 Oct., below; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:143–144, 171; JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774-1789, Washington, 1904-1937; 34 vols., 20:698; 24:3; Jefferson, PapersThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950- ., 11:496; Howard C. Rice Jr., ed., The Adams Family in Auteuil, 1784–1785 . . ., MHS Picturebook, Boston, 1956).


       
       
        
   
   Matthew Ridley, a Maryland merchant and agent for the state appointed to obtain a loan in Europe (Herbert E. Klingelhofer, “Matthew Ridley’s Diary during the Peace Negotiations of 1782,” WMQWilliam and Mary Quarterly., 3d ser., 20:95–98 [Jan. 1963]).


       
      
       

      Aug. 11th. Monday.
      
      
       This morning Mr. Hartley the British Minister for making Peace, came to pay a visit to my Father, but as he was out he desired to see me. I had some Conversation with him. He says he hopes the Peace will be soon signed. In the afternoon I went with my Father to Passy, and saw there Dr. Franklin and Mr. and Mrs. Jay. I also renewed my acquaintance with young Mr. Bache.
       We went at the same time to see the Abbés Chalut and Arnauld two gentlemen of letters, with whom my Father has been familiarly acquainted ever since his first arrival in Europe. We found with them the Abbé de Mably, famous for being the author of a work entitled Le Droit public de l’Europe; and of another entitled principes des Negociations, and the Abbé le Monnierwho has given to the world an elegant French Translation of Terence’s Comedies. As the general Turn of the Conversation was upon Politicks; there was nothing in it, necessary to be transcribed here.
      
      
       
        
   
   David Hartley the younger (1732–1813), M.P. for Hull and opponent of the war with America, had been serving the Fox-North coalition since April as plenipotentiary to negotiate and sign the Definitive Treaty (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:303; 3:112–113).


       
       
        
   
   The Abbés Chalut and Arnoux taught JA French and advised him on book purchases (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:317; 4:60).


       
       
        
   
   Gabriel Bonnot, Abbé de Mably, French publicist, historian, and philosopher, with the Abbés Chalut and Arnoux, was a regular visitor to the Adamses. The two works to which JQA refers, Des principes des négociations, pour servir d’introduction au droit public de l’Europe, fondé sur les traités, The Hague, 1767, and Le droit public de l’Europe, fondé sur les traités conclus jusqu’en l’année 1740 . . ., Amsterdam, 1748, are among JA’s books (Catalogue of JA’s LibraryCatalogue of the John Adams Library in the Public Library of the City of Boston, Boston, 1917.). For the significance of the JA-Mably friendship, see JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:315; 3:102, and the source cited there.


       
       
        
   
   Guillaume Antoine Lemonnier’s three-volume Comédies de Térence was published in Paris in 1770.


       
      
      

      Aug. 12th. Tuesday.
      
      
       This morning my Father went to Versailles. At half past 12. I met the Abbé Arnaud at the Thuileries, and we walk’d together to Passy. I dined at the Abbé Chalut’s there, in Company with the Abbé de Mably and some other Gentlemen. The Abbé has travelled thro’ Poland, and talk’d a good deal about that Country. For the Climate he says that for the first fortnight in November it commonly snows there continually, and from that time untill the latter end of February, a continuation of very severe, colds. He has seen Reaumur’s Thermometer at the degree of 28 below.0. This is quite different from the weather at Petersburg. There, it snows every day more or less from the middle of November to the middle of January, and then commonly they have 3. weeks or a month of extreme colds. I have seen Réaumur’s thermometer in Petersburg at 31. degrees below.0. He also said something upon the Constitution of Poland, upon the Slavery of the people, the Tyranny of the Nobles, and the humiliations the Kings of Poland are obliged to undergo, and yet he said the Ambition of every one of the nobles was to be King. As they might expect it, because the Kingdom was Elective, and that they seldom choose, a King out of the Family of the preceding one, he said that in Poland the nobility had the vanity of desiring to be King, as the nobility in France, had the vanity of wishing to be a Duke. He says also that they could not Live in Poland without the Jews. T’was they who carried on all the commerce. The Nobility were too proud to engage in Commerce, the Slaves could not; every thing that was done there in that way, was done by the Jews, As there were very few other foreigners, who would chuse to settle in that Country. In the evening as my Father return’d from Versailles to Paris, he stopp’d at the Abbés, and took me in his Carriage. Mr. Hartley came and paid a visit to my Father; but it was intirely Political.
      
      

      Aug. 15th. Friday.
      
      
       This day I dined at Passy at Dr. Franklin’s with a numerous Company. In the evening I went to the Comedy at the Bois de Boulogne. Beverlei and le Français a Londres were the plays represented. Beverlei is what the French call a Tragedie bourgeoise, as Barnwell in English. The Subject of it is, a Man addicted to gaming, who ruins himself by it, or rather is ruined by a villain who pretends to be his Friend; and at last puts an end to his Life by Poison. It was intended to set the passion of gaming in its worst Light but the execution has not answered its Purpose, for it seems to encourage, a still worse passion; I mean suicide. However that was not the author’s intention. His design was very Laudable. Le Français a Londres is a Farce, calculated to show the difference of the French and English Characters and the author has carried both to a pleasing extravagance. I met at the Comedy, Mr. de Chaumont, whom I had not seen since I re­turned to Paris. He asked me a great many Questions, about Sweeden, Russia, Denmark, and all the Countries thro’ which I have been.
      
      
       
        
   
   By Bernard Joseph Saurin, Paris, 1768 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   By Louis de Boissy, first performed in Paris in 1727 (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   The London Merchant: Or, The History of George Barnwell, London, 1731, by George Lillo.


       
       
        
   
   Jacques Donatien Le Ray de Chaumont, strong French supporter of American independence, who speculated in contracts supplying the Continental army and outfitting the navy. He also was landlord of the Hôtel de Valentinois, where Franklin maintained his residence rent-free from 1776 until his return to America in 1785 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 2:298).


       
      
      

      Aug. 16th. Saturday.
      
      
       Dined at Mr. Brantsen’s; the Dutch Ambassadors, with a great deal of Company. In the evening I went to the French Comedy; the pieces represented were Rhadamiste et Zenobie a Tragedy by Crebillon and Le Français a Londres. The author of the Tragedy is regarded as one of the best dramatick poets of France. His Tragedies are all very deep, indeed, they are so much so, that several of them miscarried at their first Representation, on that account. The French in general are not Lovers of Tragedy, and it is but lately, that they can bear any, which finishes with the Death of the Hero. The Denouement of this piece is a King, who discovers he has killed his own Son without knowing him. Rhadamistus is sent to the King of Iberia, as Ambassador from Rome, to complain to him; for his arming his People, and to tell him they suspect him. In the midst of his discourse to the King he says.
       
        Rome de tant d’apprets qui s’indigne et se lasse
        N’a point accoutumé les Rois à tant d’audace.
       
       When the actor pronounced those verses, they rose an universal applause; which lasted for some minutes.
      
      
       
        
   
   Gerard Brantsen, Dutch minister plenipotentiary to Paris, 1782–1787, who was appointed ambassador extraordinary plenipotentiary in 1782 to negotiate the terms of peace with Great Britain (Repertorium der diplomatischen Vertreter aller LänderRepertorium der diplomatischen Vertreter aller Lander seit dent Westfalischen Frieden (1648), ed. Ludwig Bittner and others, Oldenburg, &c, 1936-1965; 3 vols., p. 263; Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 5:665).


       
       
        
   
   Rhadamiste et Zénobie, Paris, 1711, was the chief work of Prosper Jolyot de Crébillon (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
       
        
   
   Act II, scene ii, lines 7–8 (Crébillon, Oeuvres. Nouvelle édition . . ., 3 vols., Paris, 1772, 2:31, in JA’s library at MB).


       
      
       

      Aug. 20th. Wednesday.
      
      
       Dined at Passy with the Abbé de Chalut.
      
      

      Aug. 21st. Thursday.
      
      
       This day My Father had a great Company to dine with him.
      
      
       
        
   
   The occasion for the dinner party is not known.


       
      
      

      Aug. 22d. Friday.
      
      
       This forenoon at 11 o’clock, I went, in Company with My Lord Ancram, Mr. Stewart and my father to see the Academy of the Abbe L’epée, who has undertaken to teach, people born deaf and dumb, not only to converse with one another very fluently, but also, to read and write, and he has succeeded entirely. It is astonishing to see how fast and how easily they make themselves understood, to one another, and still, more so to see them write, whatever he pleases, by the signs he makes them; there is not a word in the French Language which he has not found some way of expressing, and making them understand. He does it all gratis and receives whoever chooses to come to his Lessons. When the present Emperor of Germany visited Paris this was what pleased him the most in the whole City. He sent afterwards his Picture set in Diamonds to the Abbé, and accompanied it with a Letter written with his own hand; praising this humane institution.
       I Dined at the Duke de la Vauguyon’s the French Ambassador at the Hague, here by Congé at present. In the Evening I went to the French Comedy, where were represented Le Philosophe sans le savoir, and La Maison de Campagne; The first piece seems to be very Confused; all I could make of it was, that it was Calculated to show the foolishness and the wickedness of the Custom of Duelling: which have been shown many and many a Time; but always without effect and will be always so: as long as the laws which subsist about Duelling, have force in this Country. A Person here who fights a Duel is condemned to Death, and if any body is provoked and refuses to fight he is regarded as infamous, and if in the Army, he is broke and declared incapable of serving the King. This is exposing every one who is insulted by a scoundrel to the cruel alternative of infamy or Death.
      
      
      
       
        
   
   William Kerr (1763–1824), Earl of Ancram; Dugald Stewart, Scottish philosopher and professor at the University of Edinburgh (The Complete Peerage of England, Scotland, Ireland, Great Britain and the United Kingdom, Extant, Extinct, or Dormant by G[eorge] E[dward] C[okayne], ed. Vicary Gibbs and others, London, 1910–1959, 8:154–155; Benjamin Vaughan to JA, 8 Aug., Adams Papers; DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
       
        
   
   Charles Michel, Abbé de L’Epée, celebrated French philanthropist (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
   Joseph II.


       
       
        
   
   On leave.


       
       
        
   
   Michel Jean Sedaine, Le philosophe sans le savoir, Paris, 1766, and Florent Carton Dancourt, La maison de campagne, Paris, 1691 (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.; Cioranescu, Bibliographie du dix-septième siècleAlexandre Cioranescu, Bibliographie de la littérature française du dix-huitième siècle, Paris, 1965.).


       
      
      

      Aug 23d. Saturday.
      
      
       This morning I went and paid a visit to the Baron de la Houze the Minister of France at the Court of Denmark, who is here at present by Congé, and whom I had the honour of seeing at Copenhagen. He talked to me a great deal about America. He said he believed that France, England and Holland would carry on the greatest part of our Commerce; that the Nations of the North wanted a number of our Commodities, but had nothing but ready money (and very little of that) to give us in return. He said he believed that the population of America was equal to that of Sweeden and Denmark together; that he had made a Calculation, and that those two Kingdoms did not contain more than four millions of souls, that Denmark would never be more peopled, while the present Constitution lasted, for the whole Nation consisted of the Nobility and the Serfs: and that Nothing could discourage Population more than personal Slavery, that Sweeden it was true was not in that State; that the Peasantry were free, but that both the Population and the Finances of that Country had been exhausted, by the ruinous Wars of Charles the 12th. and their Consequences which were still felt in Sweeden, but that the Commerce of that Kingdom was increasing every day, and that it promised soon to be in a flourishing Condition, and in that Case, the Population would also increase. He then Spoke of the Duties which ships were obliged to pay for the passage of the Sound, he said it was an unjust tribute which all Nations were obliged to pay to Denmark, and it was the fault of the other Nations that suffered it. I asked him, how Denmark came by it, rather than Sweeden, the coasts of which are on the opposite Side. He said that all those coasts belonged formerly to Denmark when this imposition began, by some Dutch Ships having paid voluntarily a duty; and Denmark made herself a right of it, and have obliged every ship that passes to pay the duty; and altho’ the province of Scania which forms the Coast on the other Side, has been since ceded to Sweeden still Denmark has kept up that right; besides, he said, there was another reason, which was that on the Sweedish side there were several sand banks, and the water was not deep enough for large vessells to pass over, so that they were obliged to pass very near the Danish side. He said it brought the King a revenue of about 6 millions of livres per annum: and that the expences of the fortress &c. mounted to about two millions.
      
      

      24.
      
      
       Comédie Italienne voyage de Rosine et Felix ou l’enfant trouvé.
      
      
       
        
   
   Pierre Antoine Augustin de Piis and Pierre Yves Barré, Les voyages de Rosine, Paris, 1783; Felix, ou l’enfant trouvé, Paris, 1777, by Michel Jean Sedaine, with music by Pierre Alexandre de Monsigny (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.).


       
      
      

      25.
      
      
       Comédie Italienne le bon ménage, et Blaise et Babet. Mr. T——r returned.
      
      
       
        
   
   Jean Pierre Claris de Florian, Le Bon ménage, ou, la suite des deux billets, Paris, 1783; Blaise et Babet, ou, la suite des trois fermiers, Paris, 1783, by Jacques Marie Boutet de Monvel, with music by Nicolas Dezède (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.; Larousse, Grand dictionnaire universelPierre Larousse, Grand dictionnaire universel du XlXe siècle ..., Paris, [1865]; 15 vols, and supplements.).


       
       
        
   
   John Thaxter had decided to visit London while JA was away from Paris in Holland and just shortly before his own return to the United States (John Thaxter to John Thaxter Sr., 28 July, MHi:Thaxter Papers; JQA to Samuel Cooper Johonnot, 25 Aug., CtY:Beinecke Library).


       
      
      

      Aug. 27th.
      
      
       This forenoon I went to see the Pictures which are exposed to view in the Gallery of the Louvre; there are some good paintings there amongst a great number of indifferent ones. After dinner I went to see the experiment, of the flying globe. A Mr. Montgolfier of late has discovered that, if one fills a ball with inflammable air, much lighter than common air, the ball of itself will go up to an immense height of itself. This was the first publick experiment of it, at Paris. A Subscription was opened some time agone and filled at once for making a globe; it was of taffeta glued together with gum, and lined with parchment: filled with in­flammable air: it was of a spherical form; and was 14 foot size in Diameter. It was placed in the Champ de Mars. At 5. o’clock 2. great guns fired from the Ecole Militaire, were the signal given for its going, it rose at once, for some time perpendicular, and then slanted. The weather, was unluckily very Cloudy, so that in less than 2. minutes it was out of sight: it went up very regularly and with a great swiftness. As soon as it was out of sight, 2. more cannon were fired from the Ecole Militaire to announce it. This discovery is a very important one, and if it succeeds it may become very useful to mankind.
      
      
       
        
   
   The Montgolfier brothers, Joseph Michel and Jacques Etienne, had made the first successful unmanned balloon flight on 5 June 1783 (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
      
      

      Aug. 28th. Thursday.
      
      
       The Journal de Paris of this day, says a great deal about the flying globe. It speaks of it as follows.
       
        “L’experience ingenieuse que M. M. de Montgolfier ont fait à Annonay interesse assés pour qu’on ne soit pas surpris de l’empressement qu’on a mis à la repeter. A peine la souscription qui devoit en faciliter les moyens fut elle ouverte par M. Faujas de Saint Fond et deux ou trois de ses amis, que le Public s’empressa de la remplir. Des Princes, des Ministres, les Academies, les Gens de Lettres, les Artistes envoyerent leur souscription; et l’ardeur generale prouva que si l’on présentait plus souvent aux Francois des experiences utiles ou brillantes, on leur trouverait le zele qu’on vante chéz leurs rivaux.”
        “M. Faujas fut chargé par l’assemblée des premiers Souscripteurs de diriger l’operation. On doit rendre justice à l’activité, à l’intelligence, à la chaleur qu’il mit a repondre à leur confiance. Il imagina d’employer le taffetas enduit de gomme elastique et l’air inflammable. Le gaz et l’enveloppe dont s’etoient servi M. M. de Montgolfier n’etant pas connus, Mr. Faujas instruit que M. M. Robert, jeunes Mecaniciens du premier merite, possedaient le secret de dissoudre la gomme elastique, eut recours à leur talent, à leurs lumieres. Mr. Charles voulut bien se preter et contribuer aux diverses experiences qu’on fit chéz lui.
        Jusqu’alors on n’avoit observé l’air inflammable que dans les pistolets de Volta, dans des bouteilles de gomme elastique, dans des bulles de savon; il etait à craindre qu’un grand volume de matiere aussi subtile ne donnat des resultats dangereux. Il parut prudent de n’assembler le Public qu’aprés quelques essais: ils furent faits, et tranquiliserent.
        Le vingt trois, la machine s’eleva jusqu’au dessus des toits. L’affluence du peuple indiqua quelle serait sa curiosité le jour de l’experience. On craignit que les barrieres du terrain de M. M. Perrier ne fussent trop foibles: cette sage consideration fit preferer le Champ de Mars. La nuit du 25 au 26. M. M. Robert et Mr. Charles ont poussé le zele jusqu’à se charger de porter et de veiller eux mêmes la machine.
        L’operation indiquée a eu lieu hier a cinq heures précises. Une mêche allumée a donné le signal, et deux coups de canon ont annoncé au Public le moment de l’experience; Ils avoient aussi pour object d’avertir les Observateurs, placés a differentes stations. Aussitôt aprés le signal, le Globe s’est élevé, et au bout de quelques minutes il a disparu. Deux autres coups de canon ont annoncé ce dernier moment, Le nuage qui eclipsait le Globe s’est dissipé, on la vu de nouveau. Son petit volume apparent a fait juger qu’il etait à une hauteur considerable, et la circonstance du mauvais tems en aura sans doute rendu l’appreciation difficile. Des applaudissemens réitérés on êtê de nouvelles preuves de l’interet du Public. On prie les personnes qui trouveront cette machine d’en donner avis au Bureau de ce Journal et d’en constater l’etat autant qu’il sera possible.
        Toute la gloire de cette decouverte appartient à M. M. de Montgolfier; cette experience n’a été faite, que pour la constater. Les Souscripteurs se croiront trop heureux si leur exemple excite a servir les Sciences et les Arts, en facilitant des épreuves trop couteuses pour être faites par de simple particuliers.
        Des esprits paresseux fatiguent de cette question: A quoi tout cela mene ’t’il? On prendra la liberté d’ajouter à ce qu’on leur a deja repondu, que le Sage ne presente les calculs de son imagination qu’aprés les avoir appuyés d’experiences qu’on n’a eu ni le tems ni la facilité de faire à l’aide du Globe aérostratique.”
       
       The following verses were also in the Journal de Paris of this day.
       Sur le Globe Ascendant.
      
      
       
        
   
   Barthélemy Faujas de Saint Fond, geologist and traveler (Hoefer, Nouv. biog. généraleJ. C. F. Hoefer, ed., Nouvelle biographie générale depuis les temps les plus reculés jusqu’à nos jours, Paris, 1852-1866; 46 vols.).


       
       
        
   
    Jacques Alexandre César Charles, physicist and aeronaut, who, with the Montgolfiers, tested a hydrogen-filled balloon at Champ de Mars on 2 Aug. and took part in manned experiments several months later (same).


       
       
        
   
   There follows a 62-line poem, omitted here, by Paul Philippe Gudin de la Brenellierie, dramatist, essayist, and occasional poet (same).


       
      
       

      Aug 29th. Friday.
      
      
       The Journal de Paris of this day, speaks as follows of the flying globe.
       
        
         
          “Nous venons d’apprendre que le Ballon, aprés avoir voyagé pendant trois quarts d’heure dans les regions de l’air et hors de la vue, est tombé à Gonesse, distant de Paris de quatres lieues; l’on y a reconnu une ouverture produite par l’explosion qui a dû se faire, lorsque ce Globe a atteint un air qui, lui opposant moins de resistance, a permis au gaz inflammable de réagir à son tour contre l’air atmosphérique. Cet accident ne seroit certainement pas arrivé, et l’on auroit eu le plaisir de jouir plus longtems de cette superbe experience et d’y appliquer les calculs, si l’on ne l’avait pas rempli d’une trop grande quantité de gaz. Plusieurs Savans Academiciens, et M. Faujas de S. Fond lui même etoient d’avis, avant l’operation de ne pas remplir le ballon en entier; mais une circonstance particuliere n’ayant pas permis à ces Messieurs dans l’enceinte, le ballon a été remplir sans combinaison et sans methode, et c’est ce qui a occasionné cet accident, qu’il serait injuste d’attribuer a M. Faujas de St. Fond, ni même à M. M. Robert. Lon doit dire aussi que le Public a été trés étonné de ce qu’on n’a pas admis dans cette même enceinte M. de Montgolfier que le voeu general y appellait, et que tout ce qu’il y a de plus illustre dans la Nation desiroit de voir.”
         
        
       
      
      
       
        
   
   In D/JQA/7 for this day, JQA has written: “Opéra Alexandre aux Indes et la Rosiere ballet,” references to Étienne Morel de Chefdeville’s Alexandre aux Indes, Paris, 1783, with music by Jean Nicholas Le Froid de Méreaux; and Maximilien Joseph Léopold Philippe Gardel, La rosière, Paris, 1783, which were performed that day at the Académie Royale de Music (Brenner, Bibliographical ListClarence Dietz Brenner, A Bibliographical List of plays in the French Language, 1700-1789, Berkeley, 1947.; Journal de Paris, 29 Aug.).


       
      
     